Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (method of detecting FOLR1) and the species of SEQ ID NO: 44 in the reply filed on 2/2/22 is acknowledged. Claims 61 and 65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/22.
Claims 1-2, 4, 10, 13, 19, 21, 25-26, 32-33, 40-41, 46, 51, 55, 58, and 60 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim requires digestion with “Trypsin/Lys-C”. The slash is indefinite, as this could mean “and”, “or” or “and/or”. The phrase is not specially defined in the specification. Moreover, the specification discloses both a mixture of Trypsin and Lys-C as well as digestion with just trypsin and just Lys-C (paragraph 123). Thus, even read in light of the specification, it is unclear how the slash is meant to be interpreted.
Therefore, claim 32 is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 10, 13, 19, 21, 32-33, 40-41, 46, 51, 55, 58, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krizman (US 20170168057; form 892) in view of Testa (US 20140099332; form 892).

Regarding claim 1, Krizman teaches:
 LC/MS analysis: the peptides are separated by liquid chromatography (LC) prior to analysis by a mass spectrometer (paragraph 19).
Prior to using LC/MS, using immunological separation of the peptides: peptides may be separated by an affinity technique; immunological separation of peptides prior to mass spectrometric analysis (paragraph 20).
Where the peptide is digested FOLR1: FOLR1 peptides found in various embodiments described herein were derived from the FOLR1 proteins by trypsin digestion (paragraph 22); this digestion was then detected and analyzed by MS (paragraph 22).
Wherein the FOLR1 is detected by monitoring the chromatographic separation and mass spectrometric response of at least one signature FOLR1 peptide: absolute quantitative levels of FOLR1 proteins are determined (paragraph 11); the list of peptides was collated and used to determine the proteins that were detected (paragraph 24); each of the peptides was detected by mass spectrometry…for use in quantitative selected reaction monitoring (SRM)/multiple reaction monitoring (MRM) (paragraph 25).

Thus, Krizman teaches steps c and d of claim 1. While Krizman also teaches using immunocapture prior to steps c and d, Krizman does not teach the immunocapture reagent is attached to a solid support.
	Nevertheless, one of ordinary skill in the art at the time of filing would have found it obvious to attach the immunocapture reagent to a solid support. Krizman teaches that many immunocapture techniques were known in the art (paragraph 20), prompting the person of ordinary skill to select a known means of using immunocapture to separate the FOLR1 protein prior to the elution/digestion steps of Krizman. While Krizman teaches performing the immunoseparation on the “peptides” (paragraph 20), Krizman also teaches that the LC/MS analysis functions without such a step. Thus, if the technique of immunoseparation was known to the person of ordinary skill to function with both fragments as well as whole proteins, it would have been obvious that the digestion could occur before or after the immunoseparation with predictable results and a mere change in the order of steps is prima facie obvious (MPEP §2144(IV)(C)).
	Testa provides this knowledge. Testa teaches detecting FOLR1 in a biological sample using an antibody (immunocapture reagent) which binds human FOLR1 (paragraph 30). This capture reagent is immobilized on a solid support (paragraph 30). As LC/MS cannot be performed while the peptide is still bound to the solid support, it would have been obvious that an elution step was necessary prior to the LC/MS step. As the technique of Testa separates the FOLR1 protein from the undesired additional proteins in a biological sample and the LC/MS technique is used to quantitate FOLR1 fragments, it would have been obvious to perform the digestion step in between these two steps, arriving at a method using all of the same steps in the same order as instantly claimed.
	Regarding claim 2, Krizman teaches the levels of FOLR1 are quantitated (paragraphs 11, 24, 25).
	Regarding claim 4, Testa teaches the antibody binds FOLR1 (paragraph 30).
	Regarding claim 10, Testa teaches the antibody binding was not inhibited by binding of folic acid to FOLR1 (paragraph 238: “the assay could detect FOLR1 even in the presence of bound folic acid”; “the presence of folic acid had negligible impact on the detection affinity of the assay”).
	Regarding claim 13, Testa teaches the antibody comprises SEQ ID NOs: 1-3 and 13-15 as the CDRs of VH1-3 and VL1-3, respectively (paragraph 22). These sequences are identical to the instantly claimed sequences of the same ID.
	Regarding claim 19, Testa teaches the antibody comprises SEQ ID NOs: 25 and 29 (paragraph 20), which is identical to instant SEQ ID NOs: 25 and 29.
Regarding claim 21, Testa teaches the antibody comprises SEQ ID NOs: 33 and 37 (paragraph 20), which is identical to instant SEQ ID NOs: 33 and 37.
Regarding claim 32, Krizman teaches digestion with a mixture of trypsin and Lys-C (paragraph 16), meeting the narrowest interpretation of the instant claim.
Regarding claim 33, Krizman does not disclose the sequence of SEQ ID NO: 44. However, Krizman does teach digesting the same protein with the same proteases as described above. The fragments of instant claim 33 are produced by the same active steps of Krizman and so must also necessarily have been produced by Krizman. Moreover, as evidenced by Uniprot (form 892), the VLNVPLCK sequence (instant SEQ ID NO: 44) is present in human FOLR1, which is taught as the detected FOLR1 in both Testa (paragraph 30) and Krizman (paragraph 26), adding further evidence that upon digestion with Trypsin and/or Lys-C as suggested by Krizman, a fragment comprising this sequence would necessarily be generated.
Regarding claim 40, the combination of Krizman/Testa arrives at a method comprising the same active steps as the instant method. Further, Krizman teaches the method is capable of quantitively determining the relative and absolute levels of all peptide fragments in the sample (paragraph 9). Thus, by performing the method as described above, the signature peptide of instant SEQ ID NO: 44 would have been detected.
Regarding claim 41, Krizman teaches the sample may be a serum sample (paragraph 51) as does Testa (paragraph 14), making such a choice obvious because both references teach the method is capable of being used successfully to detect FOLR1 in such samples.
Regarding claim 46,  Testa teaches the sample is obtained from a cancer patient (paragraphs 11-12) as does Krizman (paragraph 63), making detection of the FOLR1 fragment in a sample from a cancer patient obvious because both references teach the success in using the methods to detect FOLR1 in a sample obtained from a patient having cancer.
Regarding claim 51, Testa teaches the antibody huMOV19 (paragraph 148 and table 3), which comprises the sequences listed in the instant claim. The antibodies of the method of Testa do “not competitively inhibit the binding of huMov19 to FOLR1” (paragraph 30), indicating the method of Testa detecting FOLR1 is not inhibited by the presence of this antibody, nor would there be any reason to expect the huMov19 antibody would interfere with the method of Krizman as Krizman does not teach such inhibition.
Regarding claim 55, neither Testa nor Krizman teach a specific amount of FOLR1 is detected. However, the combination of references above arrives at performing the same active steps to detect the same protein fragments from the same samples. Thus, the evidence supports a conclusion that the limit of detection must also be the same as the same techniques were used. Second, the claim is directed to “at least” 0.5 ng/mL, meaning detection of any amount at all is sufficient to make this claim obvious. This is because if the amount detectable using the prior art methods was less than 0.5 ng/mL, it would be reasonable to expect the method could be used to detect the protein where the sample contained even more of the protein to be detected; a limit of detection sets the smallest amount detectable, not the largest. On the other hand, if the method requires more than 0.5 ng/mL FOLR1 in order to detect the protein, this would meet the limitation of “at least”. Thus, the evidence supports the conclusion that the method made obvious by the combination above could have detected at least 0.5 ng/mL of FOLR1 in a sample.
	Regarding claim 58, the method steps of the prior art are identical to the instant method steps claimed. There is no additional steps claimed to achieve the claimed signal-to-noise ratio of at least five. Since the prior art combination practices all of the same active steps, this instantly claimed result must also be achieved. Further, Krizman teaches one of the deficiencies of IHC is the “great inherent potential for signal background” (noise; paragraph 106). This implies that the method of Krizman is one which overcomes this deficiency. Testa teaches a signal-to-noise ratio of 8 (paragraph 244). If the method of Testa has at least a 5 signal-to-noise ratio, it is reasonable to expect that the combined method had at least this level of S-t-N. Finally, see MPEP 2141(II)(C) stating "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. "KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. As seen in both Krizman and Testa, high S-t-N is desirable while low S-t-N is undesirable. Thus, a person of ordinary skill in the art would have used the general knowledge available at the time to improve S-t-N such that is was sufficiently high, e.g., at least the 8 taught by Testa. Taking all of the evidence into account, it would have been obvious for the method to achieve a signal-to-noise ratio of at least 5.
	Regarding claim 60, Testa teaches the method as capable of detecting shed FOLR1 (paragraph 1).
	Therefore, claims 1-2, 4, 10, 13, 19, 21, 32-33, 40-41, 46, 51, 55, 58, and 60 would have been obvious.
	
Claims 1-2, 4, 10, 13, 19, 21, 26, 32-33, 40-41, 46, 51, 55, 58, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krizman (US 20170168057) in view of Testa (US 20140099332) and further in view of Anderson (US 20040072251; form 892).
Krizman and Testa are discussed above and that discussion is incorporated herein. Neither Krizman nor Testa teach using magnetic beads.
Nevertheless, use of these would have been obvious to one of ordinary skill in the art at the time of filing.
Regarding claim 26, Testa teaches any suitable solid support is acceptable. Krizman also teaches using immunoseparation as described above and cites US 7632686. Thus, it would have been obvious to the person of ordinary skill set to detect FOLR1 using the combined method of Krizman/Testa to turn to documents explicitly cited as useful techniques for incorporation into the method. US 7632686 was published as US 20040072251 (herein Anderson). Anderson teaches the antibody is bound to magnetic beads, i.e., where the solid support comprises magnetic beads (paragraph 23). Thus, use of magnetic beads as the solid support would have been obvious because the prior art teaches magnetic beads are a suitable solid support for attaching antibodies used for immunoseparation.
Further, it is noted that Anderson teaches using antibodies for immunoseparation of the full protein, followed by digestion, followed by MS analsysis (paragraph 23). This provides further evidence that a person of ordinary skill in the art would have found the instantly claimed order of performing the steps obvious.
Therefore, claims 1-2, 4, 10, 13, 19, 21, 26, 32-33, 40-41, 46, 51, 55, 58, and 60 would have been obvious.

Claims 1-2, 4, 10, 13, 19, 21, 25, 32-33, 40-41, 46, 51, 55, 58, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krizman (US 20170168057) in view of Testa (US 20140099332) and further in view of Kiernan (US 20030027216; form 892).
Krizman and Testa are discussed above and that discussion is incorporated herein. Neither Krizman nor Testa teach using an MSIA microcolumn.
Nevertheless, use of these would have been obvious to one of ordinary skill in the art at the time of filing.
Regarding claim 25, Testa teaches any suitable solid support is acceptable. Krizman also teaches using immunoseparation as described above. Thus, provided with this guidance, a person of ordinary skill would have turned to known methods of immunoseparation compatible with biological samples and MS analysis.
Kiernan teaches MSIA is “able to prepare micro-samples for mass spectrometry directly from biological fluid” paragraph 9. The MSIA is a “porous solid support…derivatized with affinity ligand” (paragraph 10), which meets the limitations of a solid support with an immunocapture reagent (affinity ligand) bound (derivatized). Kiernan teaches this technique is compatible with a wide range of proteins and samples (figures 2-42), offering a reasonable expectation of success in adapting the method to detection of FOLR1 from serum. Finally, Kiernan teaches MSIA as a microcolumn (paragraphs 79-80).
Therefore, claims 1-2, 4, 10, 13, 19, 21, 25, 32-33, 40-41, 46, 51, 55, 58, and 60 would have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649